—In a matrimonial action, the plaintiff wife appeals from so much of an order of the Supreme Court, Westchester County (Isseks, J.), dated November 27, 1985, as, upon the defendant husband’s application for pendente lite custody of the infant son of the parties, granted him unsupervised visitation with the child on Saturday afternoons from noon to 3:00 p.m., pending a hearing on the custody application.
Order modified by deleting from the second decretal paragraph the words "unsupervised visitation with the infant child on Saturday afternoon from noon to 3 p.m.,” and substituting therefor the words "visitation with the infant child on Saturday afternoons from noon to 3 p.m., which shall be supervised by a person mutually agreeable to both parents.” As so modified, order affirmed insofar as appealed from, without costs or disbursements. The matter is remitted to the Supreme Court, Westchester County, for an immediate hearing on the issue of custody.
Since there is evidence in the record which indicates that the defendant may suffer from emotional and mental problems, Special Term improvidently granted him unsupervised visitation with the infant child based solely upon a reading of the submitted papers, pending a hearing (see, Katz v Katz, 97 AD2d 398; Schlessel v Schlessel, 75 AD2d 869). Lazer, J. P., Thompson, Bracken and Rubin, JJ., concur.